Bozoon Allen plaint. agt Obadiah Emmons of Boston Cordwinder Defendt in an action of the case for detaining in his hands and refuseing to give quiet and peaceable possession unto the sd Allen of a house & Land scituate and being in Boston neere the draw-bridge, wch hee is obliged to do by deed of Sale or mortgage under his hand & Seale bearing date the. 21. day of January 1675. the sd house and land being forfited unto him the sd Allen as wilbee made appeare by the sd deed with all due damages according to attachmt datd January .22d 1676. . . . [ 421 ] The Jury . . . found for the plaintife possession of the house & Land Sued for according to deed & costs of Court.